DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 6/22/22 in response to the Office Action of 2/28/22 are acknowledged and have been entered.
	Claims 1, 3, 6, 7, and 10 are pending.
	Claims 1, 3, 6, and 10 have been amended by Applicant.
	Claims 1, 3, 6, 7, and 10 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	Rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Thierry et al (WO 2012/028746 A1; 3/8/12) is withdrawn.

	The rejection of claim 20 under 35 U.S.C. 101 is withdrawn.

Response to Arguments

Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thierry et al (WO 2012/028746 A1; 3/8/12; 6/5/20 IDS), as applied to claims 1, 3, 6, and 7, and in further view of Labianca et al (Critical Reviews in Oncology/Hematology, 2004, 51: 145-170).
Teachings of Thierry et al are discussed below. 
Thierry et al does not explicitly describe administering a particular cancer therapy after diagnosing a subject as having colorectal cancer. However, these deficiencies are made up in the teachings of Labianca et al.
Labianca et al teaches colorectal cancer patients are known to therapeutically benefit from chemotherapy, radiotherapy, and immunotherapy (pages 155-163, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide therapeutic benefit by diagnosing and treating a subject with colorectal cancer comprising performing the method rendered obvious by Thierry et al (outlined below) to diagnose subjects with colorectal cancer and administering chemotherapy, radiotherapy, and/or immunotherapy of Labianca et al to those subjects diagnosed as having colorectal cancer because Labianca et al teaches colorectal cancer patients are known to therapeutically benefit from chemotherapy, radiotherapy, and immunotherapy (pages 155-163, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 6/22/22, Applicant cites Example VIII of Thierry et al and argues Thierry et al teaches away from the invention by measuring double stranded fragments <100 bp as makers or indicators of cancer. Applicant further argues one would not be motivated with an expectation of success to combine the cited references as claimed.
The amendments to the claims and the arguments found in the Reply of 6/22/22 have been carefully considered, but are not deemed persuasive. In regards to the citation of Example VIII of Thierry et al and argument Thierry et al teaches away from the invention by measuring double stranded fragments <100 bp as makers or indicators of cancer, the examiner disagrees. This rejection is not based on Example VIII of Thierry et al or measuring double stranded fragments <100 bp. Thierry et al teaches elevated levels of single stranded DNA fragments having a length of 145 bp being indicative of colorectal cancer (Figure 18, for example), as encompassed by the claims.
In regards to the argument that one would not be motivated with an expectation of success to combine the cited references as claimed, the examiner disagrees. As stated above, one of ordinary skill in the art would have been motivated, with an expectation of success, to provide therapeutic benefit by diagnosing and treating a subject with colorectal cancer comprising performing the method rendered obvious by Thierry et al (as outlined below) to diagnose subjects with colorectal cancer and administering chemotherapy, radiotherapy, and/or immunotherapy of Labianca et al to those subjects diagnosed as having colorectal cancer because Labianca et al teaches colorectal cancer patients are known to therapeutically benefit from chemotherapy, radiotherapy, and immunotherapy (pages 155-163, in particular).

Claim Rejections - 35 USC § 101
Claims 1, 3, 6, and 7 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1, 3, 6, and 7 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “comparing” and “concluding” steps. The “natural phenomenon” is: levels of circulating nucleic acids correlate with the presence of cancer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of extracting cell free DNA from a sample obtained from a subject and determining levels of cell free DNA having a length of between 98 and 218 nucleotides by denaturing the cell free DNA (resulting in obtaining single stranded DNA fragments) to determine the lengths of the cell free DNA by PCR when performing known methods of detecting and/or characterizing a cancer and optionally administering a generic cancer treatment (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience (see Thierry et al (WO 2012/028746 A1; 3/8/12; 6/5/20 IDS) and Thierry et al (WO 2015/181213 A1; 12/3/15; 6/5/20 IDS)), and are recited at a high level of generality such that substantially all methods of extracting cell free DNA from a sample obtained from a subject and determining levels of cell free DNA having a length of between 98 and 218 nucleotides by denaturing the cell free DNA (resulting in obtaining single stranded DNA fragments) to determine the lengths of the cell free DNA by PCR to detect or characterize a cancer would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting circulating DNA) are routinely performed in the art to obtain data regarding levels of circulating DNA of recited lengths to diagnose and/or characterize a cancer patient. In regards to “concluding", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 
In the Reply of 6/22/22, Applicant argues claims 1 and 3 have been amended to add steps of administering a treatment. Applicant further indicates the claims are patent-eligible by integrating judicial exceptions by recitation of a treatment selected from radiotherapy, chemotherapy, and immunotherapy that practically applies the judicial exceptions. 
The amendments to the claims and the arguments found in the Reply of 6/22/22 have been carefully considered, but not deemed persuasive. In regards to the argument that claims 1 and 3 have been amended to add steps of administering a treatment and the claims are patent-eligible by integrating judicial exceptions by recitation of a treatment selected from radiotherapy, chemotherapy, and immunotherapy that practically applies the judicial exceptions, the examiner disagrees. Because of the “or” before step “b)” of both claims 1 and 3, the rejected claims encompass embodiments that do not administer a therapeutic even when concluding a subject suffers from cancer. Therefore, the rejected claims do not require practically applying a judicial exception by performing any treatment.

Double Patenting
Claims 1, 3, 6, 7, and 10 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, and 14 of copending Application No. 17/631908 in view of Labianca et al (Critical Reviews in Oncology/Hematology, 2004, 51: 145-170).  The copending claims are drawn to methods of screening a subject for cancer encompassed by the instant claims and treating said subject. The copending claims differ from the instant claims in that the copending claims do not recite the cancer treatments of the copending claims as radiation, chemotherapy or immunotherapy. However, one would be motivated with an expectation of success to use radiation, chemotherapy, or immunotherapy as the cancer treatments of the copending claims because Labianca et al teaches radiation, chemotherapy, and immunotherapy as known cancer treatments. 
This is a provisional nonstatutory double patenting rejection.
In the Reply of 6/22/22, Applicant argues this rejection should be withdrawn in view of arguments presented in regards to a rejection under 35 U.S.C. 103.
The amendments to the claims and the arguments found in the Reply of 6/22/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that this rejection should be withdrawn in view of arguments presented in regards to a rejection under 35 U.S.C. 103, the examiner disagrees. The arguments presented in regards to a rejection under 35 U.S.C. 103 do not address claims 1-11, 13, and 14 of copending Application No. 17/631908 in view of Labianca et al (Critical Reviews in Oncology/Hematology, 2004, 51: 145-170).

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…x) administering one or more cancer treatments to the subject when the ration determined at step viii) differs from….”  There is insufficient antecedent basis for “the ratio determined at step viii)” in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thierry et al (WO 2012/028746 A1; 3/8/12).
It is noted that, because of the “or” before step “b)” of both claims 1 and 3, the rejected claims encompass embodiments that do not administer a therapeutic even when concluding a subject suffers from cancer.
Thierry et al teaches circulating DNA of healthy patients seems clearly constituted of fragment <138 bp and >300 bp with no apparent fragment between 138 bp and 300 bp (lines 13-14 on page 72, in particular). Thierry et al demonstrates a method of distinguishing colorectal cancer patients from healthy patients comprising extracting cell free DNA from a sample (a blood sample) obtained from a subject, determining levels of single stranded DNA fragment having lengths of between 98 to 218 nucleotides (including a length of 145 bp) obtained by denaturing the cell free DNA and performing PCR and demonstrating single stranded DNA of length of 145 bp is detected in samples from colorectal cancer patients and not detected in samples from healthy patients (Example VI and Figure 18, in particular). 
Thierry et al does not specifically describe a level determined in a subject as being compared with a predetermined reference value and concluding the subject suffers from cancer when the level determined in the subject is higher in the subject than the predetermined reference value when having a length ranging from 98 to 150 nucleotides and/or lower than the predetermined corresponding reference value when having a length ranging from 160 to 218 nucleotides.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Thierry et al to screen a subject for colorectal cancer wherein cell free DNA is extracted from a sample (a blood sample) obtained from a subject, levels of single stranded DNA fragment having a length of 145 bp are determined by denaturing the cell free DNA and performing PCR, and the levels of single stranded DNA fragment having a length of 145 bp in the sample are compared to with a predetermined reference level of single stranded DNA fragment having a length of 145 bp in a corresponding sample from a healthy control, and concluding that the subject has colorectal cancer and diagnosing the subject as having colorectal cancer when levels of single stranded DNA fragments having a length of 145 bp are higher in the sample from the subject as compared to the level in the corresponding sample from a healthy control because Thierry et al teaches single stranded DNA of length of 145 bp is detected in samples from colorectal cancer patients and is not detected in samples from healthy patients (Example VI and Figure 18, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642